            Case 1:21-cv-01803-ER Document 20 Filed 07/30/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
SADE COKER,
                           Plaintiff,
                                                              No. 21 Civ. 1803 (ER)
        -- against --

GOLDBERG & ASSOCIATES P.C., and
JULIE GOLDBERG, ESQ., an individual,

                           Defendants.
----------------------------------------------------------X




                           MEMORANDUM OF LAW IN SUPPORT OF
                            DEFENDANTS' MOTION TO DISMISS




                                                                             David Kasell
                                                                  Fair Labor Defense LLC
                                                               188 Grand Street, Suite 225
                                                                    New York, NY 10013
                                                                          (800) 724-3341
                                                                   Counsel for Defendants
          Case 1:21-cv-01803-ER Document 20 Filed 07/30/21 Page 2 of 7




       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure ("Federal Rules"),

Defendants Goldberg & Associates P.C. and Julie Goldberg ("Defendants") respectfully submit

this Memorandum of Law in Support of their Motion to Dismiss the Complaint filed by Plaintiff

Sade Coker ("Plaintiff").

I.     BRIEF BACKGROUND

       Defendant Goldberg & Associates P.C. is a law firm that focuses on immigration law. ¶7.1

"Julie Goldberg is an attorney licensed to practice in the state of California." ¶14. "Plaintiff Sade

Coker worked for Goldberg & Associates as an Executive Assistant from September 25, 2020 to

October 30, 2020." ¶24. For these five weeks, "Defendant Goldberg was Plaintiff's boss." ¶21.

       "As an executive assistant / personal assistant, Plaintiff's duties and responsibilities were

varied. Sometimes she performed the work of a legal assistant such as organizing case

documents, and on other days Plaintiff would be asked to assist Defendant's mother and to

schedule personal appointments." ¶ 27. "Plaintiff inquired . . . about her lack of overtime pay to

her immediate superior, Julie Goldberg. . . . Shortly thereafter, Defendant Goldberg terminated

Plaintiff's employment." ¶¶41-43.

       Through counsel, Plaintiff filed a complaint asserting two federal claims against

Defendants for failure to pay overtime (¶¶ 31-35) and retaliation (¶¶ 41-48) under the Fair Labor

Standard Acts ("FLSA"), 29 U.S.C. 201 et seq. Plaintiff also brings three claims under New York

Labor Law and alleges supplement jurisdiction over these claims pursuant to 28 U.S.C. § 1367.

II.    OVERVIEW OF FLSA REQUIREMENTS

       The FLSA, the federal wage-and-hour statute enacted in 1938, requires that employers

pay specified minimum and overtime wages. See 29 U.S.C. §§ 206, 207. Section 13 of the Act
1
        This background is based on the allegations in the Complaint, which are accepted as true
solely for purposes of Defendants' motion to dismiss. ¶_ refers to paragraph _ of the Complaint
filed on March 2, 2021. See Dkt. #1.

                                                 1
          Case 1:21-cv-01803-ER Document 20 Filed 07/30/21 Page 3 of 7




exempts thirty-eight categories of employees from the Act’s overtime wage requirements. The

United States Supreme Court has held that the FLSA's exemptions "are as much a part of the

FLSA's purpose as the overtime-pay requirement," and thus courts "have no license to give the

exemption anything but a fair reading." Encino Motorcars, LLC v. Navarro, 138 S. Ct. 1134,

1142 (2018); see also Munoz-Gonzalez v. D.L.C. Limousine Service, Inc., 904 F.3d 208 (2d. Cir.

2018) (applying a "fair" rather than "narrow" reading to exemptions to the Fair Labor Standard

Act’s overtime wage requirements)

III.   STANDARD ON A MOTION TO DISMISS

       Under Federal Rule of Civil Procedure 12(b)(6), a complaint must plead "enough facts to

state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "Where a complaint pleads facts that are `merely

consistent with' a defendant's liability, it `stops short of the line between possibility and

plausibility of entitlement to relief.'" Id. (quoting Twombly, 550 U.S. at 557).

       The Court must "accept[] all factual allegations as true, but 'giv[e] no effect to legal

conclusions couched as factual allegations.'" Stadnick, 861 F.3d at 35 (quoting Starr v. Sony

BMG Music Entm't, 592 F.3d 314, 321 (2d Cir. 2010)). In other words, the Court must evaluate

the motion to dismiss by "construing the complaint liberally, accepting all factual allegations in

the complaint as true, and drawing all reasonable inferences in the plaintiff's favor." Chambers v.

Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

       Even though it is an affirmative defense, an FLSA exemption "may be raised in a

pre-answer Rule 12(b)(6) motion 'if the defense appears on the face of the complaint.'" Chen v.




                                                  2
          Case 1:21-cv-01803-ER Document 20 Filed 07/30/21 Page 4 of 7




Major League Baseball Properties, Inc., 798 F.3d 72, 81 (2d Cir. 2015) (quoting Iowa Pub.

Emps. Ret. Sys. v. MF Global, Ltd., 620 F.3d 137, 145 (2d Cir. 2010)); see also Jones v. Bock,

549 U.S. 199, 215 (2007).

IV.    EXECUTIVE ASSISTANTS ARE EXEMPT FROM THE FLSA

       Plaintiff's own allegations establish that she worked as an executive assistant and is, thus,

exempt from the FLSA's overtime requirements. The Complaint clearly alleges: "Plaintiff Sade

Coker worked for Goldberg & Associates as an Executive Assistant from September 25, 2020

to October 30, 2020." ¶ 24 (emphasis added). In addition, Department of Labor regulations state:

"An executive assistant or administrative assistant to a business owner . . . meets the duties

requirements for the administrative exemption if such employee, without specific instructions or

prescribed procedures, has been delegated authority regarding matters of significance." 29 C.F.R.

§ 541.203(d) (emphasis added); see also Opinion Letter Fair Labor Standards Act (FLSA), 2006

WL 4512965, *1-*2, *6 (U.S. Dep't of Labor Oct. 26, 2006) (executive assistant job fell within

the administrative exemption).

       Even though it is an affirmative defense, an FLSA exemption "may be raised in a

pre-answer Rule 12(b)(6) motion 'if the defense appears on the face of the complaint.'" Chen v.

Major League Baseball Properties, Inc., 798 F.3d 72, 81 (2d Cir. 2015) (quoting Iowa Pub.

Emps. Ret. Sys. v. MF Global, Ltd., 620 F.3d 137, 145 (2d Cir. 2010)); see also Jones v. Bock,

549 U.S. 199, 215 (2007).

       Defendants well understand that DOL regulations provide that the exempt or nonexempt

status of an employee cannot be assessed from an employee's job title alone, but instead must be

determined on the basis of whether the employee's salary and duties meet the requirements of the

regulations. 29 C.F.R. § 541.2. But here, Plaintiff's allegations far exceed alleging that she only




                                                 3
           Case 1:21-cv-01803-ER Document 20 Filed 07/30/21 Page 5 of 7




had the title of "executive assistant." Rather, the Complaint states: "Plaintiff Sade Coker worked

. . . as an Executive Assistant . . . ." ¶ 24 (emphasis added).

        In addition, if Plaintiff were to argue based on this Complaint that she did not "really"

work as an executive assistant, then Plaintiff's allegations are simply too vague to satisfy the

requirements of the Federal Rules and Plaintiff has failed to adequately describe the work she

performed. A plaintiff is "reasonably expected to recall basic facts about [her] own work

experience, such as . . . the types of tasks he performed during his overtime hours." Perkins v.

199 SEIU United Healthcare Workers E., 73 F. Supp. 3d 278, 290 (S.D.N.Y. 2014). Plaintiff has

only one allegation about her job: "As an executive assistant/personal assistant, Plaintiff's duties

and responsibilities were varied. Sometimes she performed the work of a legal assistant such as

organizing case documents, and on other days Plaintiff would be asked to assist Defendant's

mother and to schedule personal appointments." ¶ 27.

        Indeed, it is telling that even though this is a dispute about overtime, Plaintiff does not

allege her salary of $85,000. Plaintiff's allegations fundamentally lack "factual context or

content." Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 (2d Cir. 2013). The paucity of facts

about Plaintiff's own work experience in light of this well-known defense (i.e., executive

assistants are exempt from the FLSA) leads to the conclusion that Plaintiff is, to borrow a phrase

used by courts in this Circuit, "hiding the ball." Lundy v. Catholic Health Sys. of Long Island,

Inc., 711 F.3d 106, 111 (2d Cir. 2013). Regardless, this claim is subject to a defense that appears

on the face of the complaint or should be dismissed for being too vague to sustain a claim

particularly given that Plaintiff could have easily alleged any relevant facts to state a plausible

claim if they exist.




                                                  4
           Case 1:21-cv-01803-ER Document 20 Filed 07/30/21 Page 6 of 7




V.     PLAINTIFF HAS FAILED TO STATE A PLAUSIBLE RETALIATION CLAIM

       Plaintiff has also failed to state a plausible retaliation claim under the FLSA. Buried in

the legal claims section of the Complaint are the following allegations: "Plaintiff inquired or

complained verbally about her lack of overtime pay to her immediate superior, Julie Goldberg.

By complaining about the propriety of these pay practices to Defendants, Plaintiff engaged in

activity protected under the FLSA. Shortly thereafter, Defendant Goldberg terminated Plaintiff's

employment." ¶¶ 41-43 (emphasis added).

       An oral complaint is protected activity under the FLSA only if "the complaint is

'sufficiently clear and detailed for a reasonable employer to understand it, in light of both content

and context, as an assertion of rights protected by the statute and a call for their protection.'"

Greathouse v. JHS Sec. Inc., 784 F.3d 105, 107 (2d Cir. 2015) (quoting Kasten v. Saint-Gobain

Performance Plastics Corp., 563 U.S. 1, 14 (2011)). Plaintiff "must show that that 'a reasonable

employer' could find that her complaint would fall under the scope of the FLSA's protection."

Marcotte v. City of Rochester, 677 F. App'x 723, 726 (2d Cir. 2017).

       Plaintiff has, at most, alleged facts "merely consistent with" liability and, thus, failed to

cross "the line between possibility and plausibility of 'entitlement of relief.'" Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009). Making an "inquiry" about "lack of overtime pay" is not an assertion

of rights protected by federal law along with a call for their protection. Nor, even crediting this

allegation as true, is it plausible that any reasonable employer would find that an inquiry falls

under the FLSA's protection. Rule 8 itself requires a showing of entitlement to relief for

retaliation, which Plaintiff's Complaint fails to provide.




                                                  5
            Case 1:21-cv-01803-ER Document 20 Filed 07/30/21 Page 7 of 7




VI.     THE COURT SHOULD DECLINE SUPPLEMENTAL JURISDICTION

        Because the federal claims must be dismissed, the Court should decline supplemental

jurisdiction over the state claims at such an early stage of the litigation. See Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). "[I]n the usual case in which all federal-law

claims are eliminated before trial, the balance of factors to be considered under the

[supplemental] jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will

point toward declining to exercise jurisdiction over the remaining state-law claims." Valencia ex

rel. Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003) (quoting Carnegie-Mellon, supra).

        Because the Court will have addressed, and Defendants respectfully submit should

dismiss the federal claims early in the litigation, declining jurisdiction over the remaining state

and municipal claims would not disserve the principles of judicial economy, convenience, or

fairness.

VII.    CONCLUSION

        For the reasons above, Defendants respectfully submit that the Complaint be dismissed.

                                                                                 /s/ David Kasell
                                                                                     David Kasell
                                                                         Fair Labor Defense LLC
                                                                      188 Grand Street, Suite 225
                                                                           New York, NY 10013
                                                                                  (800) 724-3341
                                                                          Counsel for Defendants

All Counsel served by CM/ECF




                                                6
